 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDSEATTLE BAKERS' BUREAU, INC.andCONGRESS OF IN-DUSTRIAL ORGANIZATIONS,Petitioner.Case No. 19-RC-1186.April 21, 1953SUPPLEMENTAL DECISION, ORDER, AND CERTIFICA-TION OF REPRESENTATIVESPursuant to a Decision and Direction of Election,t anelection by secret ballot was conducted during the period be-tween January 21 and January 30, 1953, under the directionand supervision of the Regional Director for the NineteenthRegion, among the employees in the unit found appropriate inthe above-mentioned decision. Thereafter, a tally of ballotswas furnished the parties, showing that 251 voted for thePetitioner, 224 voted for the Intervenor, 2 5 voted againsttheparticipating labor organizations, and there were 18challenged ballots. On February 5, 1953, the Intervenor filedobjections to the conduct of the election and conduct affectingthe results of the election.In accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation of the Intervenor'sobjections and, on February 27, 1953, issued and duly servedupon the parties his report on objections, in which he foundthat the objections raised no substantial and material issueswith respect to the conduct of the election and conduct affectingthe results of the election and recommended that the objectionsbe overruled and dismissed: Inasmuch as the challengedballotswere of themselves insufficient to affect the resultsof the election, he made recommendations with respect to thedisposition of the challenged ballots conditioned upon theBoard's arriving at a result in its disposition of the objectionswhich would make the challenged ballots material. Thereafter,the Intervenor and the Employer filed timely exceptions to thereport on objections and, in addition, each petitioned the Boardto reconsider its Decision and Direction of Election hereinPursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [ChairmanHerzog andMembers Styles and Peterson].Upon the entire record in this case, the Board finds:Petitions for ReconsiderationThe petitions for reconsideration filed by the Intervenor andEmployer raiseno issueswhich warrant modification of theBoard'sDecisionherein. Accordingly, the petitions are denied.Objections and ExceptionsIn its objections the Intervenor contends, in effect, that theRegional Director's failure to conduct the election at the plants1101 NLRB No. 196,as amendedby order of January 8,1953 (not publishedin printedvolumes of Board decisions).=Bakers UnionLocal No. 9, AFL.104 NLRB No. 32. SEATTLEBAKERS'BUREAU,INC.271of the employer-members of the Seattle Bakers' Bureau, Inc.,the Employer in this case, and his adoption, instead, of a votingprocedure which gave the employees the option of voting bymail or voting manually at the Regional Office of the Board hadthe toylowing prejudicial consequences:(1)Fifteenmail ballots were not counted by the RegionalDirector because they, arrived after the deadline for receiptofmail ballots, although within the time allowed for manualvoting.(2)Many other ballots mailed by the Regional Director toemployees were not delivered because incorrectly addressed.With respect to these objections, the Regional Director'sreport discloses the following:,8On January 19, 1953, notices of election were mailed to all46 member-employers of Seattle Bakers' Bureau, Inc., statingthat ballots would be mailed to each employee whose namewas supplied by the Bureau, that the ballots would have to bereceived at the Regional Office not later than 2 p.m. onJanuary 28, 1953, and that any eligible voter not voting by mailcould vote by appearing in person at the Regional Office onJanuary 29 and 30, 1953. On January 21 ballots were mailedto employees of members of the Bureau whose bakeries werelocated outside of Seattle, and on January 22 ballots weremailed to all other employees on the eligibility list submittedby the Bureau to addresses supplied by the Bureau. With theballots, instructions weremailed containing the same in-formation as the notices of election sent to each member of theEmployer concerning the alternative methods of voting. Four-teen ballots were returned to the Regional Office by the post-master because of improper addresses. Better addresseswereobtained for 8 of these, and they were remailed. Of the 14pers'dtiswhose ballots were originally wrongly addressed, 9voted" in the election either by mail or manually. At 2 p.m. onJanuary 28, 419 mail ballots, including challenged ballots,had been received at the Regional Office from eligible voters.Fifteen additional ballots were received after the establisheddeadline for receipt of mail ballots. Seven of the fifteen personsfrom whom these ballots were received voted manually onJanuary 29 or 30. As the parties could not reach agreementon a proposal by the Board agent that the ballots of the remain-ing eight persons should be opened, these ballots were notopened and counted.Of the 539 employees to whom ballots were mailed, 497, 2or 92 percent, actually voted either manually or by mail.Deducting from both these figures the 12 voters receiving mailballots who were determined by the Regional Director in hisrulings on challenges to be ineligible,4 the ratio is 482 out of539 or 91 percent.a Four additional votes were cast by persons to whom no ballots were mailed because theywere not on the eligibility list supplied by the Bureau.4The Regional Director's rulings on challenges are hereby adopted, in the absence of ex-ceptions by the parties.In addition to the 12 challenged voters who received ballots, theRegional Director found that 4 who received no mail ballots were also ineligible.Challengesto 2 other ballots were overruled. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom these facts the Regional Director concluded, in effect,that there was no adequate reason shown for setting the electionaside, and he recommended that all objections be overruled.The Intervenor contends in its exceptions that the use of themail ballot was not justified, that eligible voters were preventedfrom voting because of confusion generated by the method ofvoting, that the 41 eligible voters who did not vote in the electionmight have voted had the election been held manually, and thattheir votes might have changed the results of the election. TheEmployer did not file separateexceptions,but adopted those ofthe Intervenor.The Board has often held that the Regional Director hasbroad discretion in determining the method by whichelectionsshall be conducted, and may in theexerciseof his discretionconduct an election by mail ballot, even where not specificallyauthorizedto do so.5In the instant case, as admitted by theIntervenor in its exceptions, there were involved in the election46 different plants within a radius of 20 miles.As stated above, 91 percent of the voters determined by theRegional Director to be eligible actually voted. This ratiocompares favorably with that applicable to Board electionsgenerally. The mere speculative possibility that theremaining9 percent might have voted if the election had been held at theplants does not warrant a finding that the voting procedure inthe instant case was improper.6 Moreover, the total number ofpersons who were found not to have received any snail ballots,or whose ballots were not counted because received too lateby the Regional Office, could not in any event exceed 13. Evenifwe assume that all 13 persons voted, or would have voted,for the Intervenor, the election result would not be affected.,In view of theforegoingand upon the entire record, we findno abuse of discretion in the Regional Director's adoption ofthe voting procedure employed in the instant case, and we willtherefore overrule the exceptions to the Regional Director'sreport on objections. As the Petitioner received a majority ofthe ballots, we will certify it as the representative of theemployees.ORDERIT IS HEREBY ORDERED thatthe petitions for reconsider-ation hereinbe, and they hereby, aredenied.CERTIFICATIONOF REPRESENTATIVESIT IS HEREBY CERTIFIED that Congress of IndustrialOrganizations has been designated and selected by a majorityof the employees of the member bakeries of Seattle Bakers'$Southwestern Michigan Broadcasting Company,94 NLRB 30.6Red Wing Potteries, Inc., 88 NLRB 1234.?Nor would the result be affected by counting the 2 ballots as to which challenges wereoverruled by the Regional Director. Accordingly,we shall not direct that these 2 ballots beopened and counted. DERENSON'S273Bureau, Inc., employed as foreman, doughmixers,oven men,moulder men, machine men, benchhands, control room men,jobbers, bakers, helpers, excluding guards, professional em-ployees, and supervisors as defined in the Act, machinists,engineers,clericals,officeemployees, driversalesmen,special delivery drivers, over-the-road transport drivers,delivery men, semitruck and trailer drivers, loaders, checkers,wrappers, delivery men for retail bakeries, stockmen and flourblenders, assistant stockmen and flour blenders, men in chargeofmiscellaneous help, miscellaneous help, floorladies,assist-ant floorladies,machine operators, experienced girls, be-ginners, andall other employees, as their representative forpurposesof collectivebargaining,and that pursuant to Section9 (a) of the Act, theaforesaid organizationis the exclusiverepresentativeof 'all the employees includedin the foregoingunit, for thepurposesof collective bargaining with respect torates of pay,wages, hoursof employment, and other conditionsof employment.DERENSON'SandLOCAL 576, FURNITURE WORKERS, UP-HOLSTERERS AND WOOD WORKERS UNION, INDEPEND-ENT. Cases Nos. 21-CA-1353 and 21-CA-1408. April 22, 1953.DECISION AND ORDEROn December 30, 1952, Trial Examiner David F. Doyleissued his Intermediate Report in the above-entitled proceed-ings, finding that the Respondent had engaged in certain unfairlabor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with these cases to a three-member panel [ Mem-bers Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed., The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the cases, and hereby adopts thet The Respondent filed a motion with the Board alleging that the Union is not in compliancewith Section 9 (h) of the Act by virtue of the fact that Gus Brown has not filed an affidavitas an officer of the labor organization and requesting an investigation of Brown's statusas business representative.An administrative investigation of this matter,however,has notdisclosed information showing that Brown is an officer of the Union, and we are adminis-tratively satisfied that the Union is, and has been, in compliance at all times material. In itsbrief the Respondent renewed several motions for dismissal made at the hearing which weredenied by the Trial Examiner. TheTrial Examiner's rulings are affirmed,and the motions arehereby denied.104 NLRB No. 38.